DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

REASONS FOR ALLOWANCE
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Martin et al. (US 2014/0152675 A1) A method comprising: distributing each sub-patch group of the plurality of sub-patch groups to the GPU for tessellation. (“As part of a prim group processing, SEs 106 generate primitives from each prim group. In the graphics pipeline, SEs 106 determine the number of primitives during the tessellation process. In the tessellation process each prim group is broken down into multiple triangles, points or lines. The triangles, points or lines form a mesh that represents an object on the display screen. The number of triangles, points or lines may be a function of how close or far an object is being displayed on the display screen.” [0028] “To process the high tessellation factor patch, patch distributor 308 splits the high tessellation factor patch for processing using multiple VGTs 108. For a tessellator of a plurality of tessellators. (“Adaptive sub-patches generated, as illustrated in system 600, may specify separate tessellation factors for sub-patches, with adjacent segments of outside edges between sub-patches having the same tessellation factor, to control the triangle sizes processed by the fixed function tessellator. … the hull shader kernel 612 may responsively define adaptive sub-patches with separate tessellation factors based on performance and/or scene perspective. The hull shader kernel 612 may forward the adaptive sub-patches with separate tessellation factors to the hardware fixed-function tessellator unit 606 with a list identifying each sub-patch.” [0130-0131]) Claims 11 and 12 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “dividing, at a graphics processing unit (GPU) a received image patch into a plurality of sub-patch groups based on a specified limit of primitives received from a graphics driver;” In claim 11: “dividing a received image patch into a plurality of sub-patch groups by:  identifying a first area of the received image patch;” Claim 12 is similar in scope to claim 1, and thus is allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619